Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Note: The withdrawn claims 4-5, and 9-11 pursuant to ¶ 8.45 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

				Reason for Allowance
Claims 3-11 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20130158390 Al, US 20010048797 A1 and US 20180039035 Al.  
Claim 3 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a step of forming the coated optical fibers into a ribbon by using a resin composition that does not contain a component which absorbs a pulse laser light; a step of intermittently forming [[a]] laser light absorbing portions that absorb the pulse laser light by applying a resin composition containing 0.3 to 5.0 mass % of a 

Claim 6 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a step of forming the coated optical fibers into a ribbon by using a resin composition containing 0.3 to 5.0 mass% of a component that absorbs a pulse laser light; and a step of forming the intermittent connection portions by intermittently irradiating, with the pulse laser light, portions between the adjacent coated optical fibers to cut the portions, thereby leaving the intermittent connection portions in combination with the rest of the limitations of the base claim.  

Claims 4-5 and 7-11 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883